Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Please update the status of the parent application mentioned in the first paragraph of the specification.  
Appropriate correction is required.
Claim Objections
Claims 12-15 and 27-30 are objected to because of the following informalities: claim 12, line 1, recites “apparatus” while the antecedent in claim 11, line 1, recites “non-transitory computer-readable storage medium”. Please correct for consistency. 
As per claims 13-15, respectively, see claim 12.
Claim 27, line 1, recites “apparatus” while the antecedent in claim 26, line 1, recites “non-transitory computer-readable storage medium”. Please correct for consistency. 
As per claims 28-30, respectively, see claim 27. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10, 673,669. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the patent includes generally every limitations of claim 1 of the instant application except that:
1) Claim 1 of the patent recites “a signal” in line 20 while claim 1 of the instant application recites “a first signal” in line 11.
2) Claim 1 of the patent generally recites in lines 19-20 “generate a signal “ according to “the sequence {fn}” while claim 1 of the instant application recites “determining” “a first signal according to “the sequence {fn}”. 
Examiner notes that “determine” conveys the same meaning as “generate” and both words are generally used interchangeably to mean the same thing. Therefore, it would have been obvious to one skill in the art to modify claim 1 of the patent to replace “generate” by “determine” to satisfy the choice of word selection. In addition, amending claim 1 of the patent by inserting “first” before “signal” merely helps differentiate such a 
Claim 2 of the patent includes every limitations of claim 2 of the instant application. Therefore, claim 2 of the instant application is similarly analyzed as claim 1 above.
Claim 3 of the patent includes every limitations of claim 3 of the instant application. Therefore, claim 3 of the instant application is similarly analyzed as claim 1 above.
Claim 4 of the patent includes every limitations of claim 4 of the instant application. Therefore, claim 4 of the instant application is similarly analyzed as claim 1 above.
Claim 4 of the patent includes every limitations of claim 5 of the instant application. Therefore, claim 5 of the instant application is similarly analyzed as claim 1 above.
Claim 6 of the instant application corresponds to claim 5 of the patent. Claim, 6 is further analyzed similarly as claim 1.
Claim 6 of the patent includes every limitations of claim 7 of the instant application. Therefore, claim 7 of the instant application is similarly analyzed as claim 6 of the application.
Claim 7 of the patent includes every limitations of claim 8 of the instant application. Therefore, claim 8 of the instant application is similarly analyzed as claim 6 of the application.

Claim 8 of the patent includes every limitations of claim 10 of the instant application. Therefore, claim 10 of the instant application is similarly analyzed as claim 6 of the application.
Claim 11 of the instant application corresponds to claim 5 of the patent. Claim, 11 is further analyzed similarly as claim 6 of the application. In addition, use of a computer readable medium would have allowed a convenient means to implement the invention to take advantage of existing computer hardware to reduce implementation cost.
Claim 6 of the patent includes every limitations of claim 12 of the instant application. Therefore, claim 12 of the instant application is similarly analyzed as claim 6 of the application.
Claim 7 of the patent includes every limitations of claim 13 of the instant application. Therefore, claim 13 of the instant application is similarly analyzed as claim 6 of the application.
Claim 8 of the patent includes every limitations of claim 14 of the instant application. Therefore, claim 14 of the instant application is similarly analyzed as claim 6 of the application.
Claim 8 of the patent includes every limitations of claim 15 of the instant application. Therefore, claim 15 of the instant application is similarly analyzed as claim 6 of the application.
Allowable Subject Matter
Claims 16-26 are allowed.
Claims 27-30 would be allowable if amended to overcome the objection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633